DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 12 October 2020, in response to the Office Action mailed 10 July 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The objections to claims 3 and 12 are withdrawn due to the amendments filed.

The objection to the specification is withdrawn due to the amendment filed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the scope of the claim is not clear because it is not clear which features/variables are included or excluded in calculating the similarity degree “between (A) one or more features other than features, among the plurality of features, corresponding to (i) to the objective variable and (ii) the explanatory variables, and (B) each of the plurality of explanatory variables”.
Claims 2-16 depend upon claim 1, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al. (Prediction model using micro-clustering, August 2014, pgs. 1488-1494).

As per claim 1, Nakahara teaches a regression analysis apparatus comprising: a regression model constructor configured to construct a regression model that acquires an objective variable that is one of a plurality of features from a plurality of explanatory variables corresponding to one of the plurality of features [a system for making a regression model for prediction by evaluating predictor variables to clarify a target variable representing purchase consciousness of consumers (abstract; sections 2, 3.2; etc.) utilizing a regression coefficient of the predictor variables (section 2)] using analysis target data including the plurality of features [a system for making a regression model for prediction by evaluating predictor variables to clarify a target variable representing purchase consciousness of consumers (abstract; sections 2, 3.2; etc.) utilizing a regression coefficient of the predictor variables (section 2)]; and a similar feature extractor configured to calculate a similarity degree between (A) one or more features other than features, among the plurality of features, corresponding to (i) to the objective variable and (ii) the explanatory variables, and (B) each of the plurality of explanatory variables [a graph of the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges (representing degree of similarity) are selected (sections 2 and 3.1)], and configured to extract a similar feature having the similarity degree higher than a predetermined value [a graph of the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges (representing degree of similarity) are selected (sections 2 and 3.1)].

As per claim 2, Nakahara teaches a data cleanser configured to obtain and process data including the plurality of features and generate the analysis target data [the system implements a data polishing technique to cleanse the target graphs to clarify the structures in the graph (abstract; sections 2 and 3.1; etc.)], wherein the regression model constructor generates the regression model on the basis of the analysis target data generated by the data cleanser [the system implements a data polishing technique to cleanse the target graphs to clarify the structures in the graph to produce the micro-clusters used for the regression model (abstract; sections 2 and 3.1; etc.)], and the similar feature extractor extracts the similar feature on the basis of the analysis target data generated by the data cleanser and the explanatory variable selected by the regression model constructor [the system implements a data polishing technique to cleanse the target graphs to clarify the structures in the graph to produce the micro-clusters used for the regression model (abstract; sections 2 and 3.1; etc.)].

As per claim 4, Nakahara teaches wherein the regression model constructor constructs the regression model by selecting the explanatory variable on the basis of a penalized regression model [an elastic net regression (penalized regression) model is used (section 2)].

As per claim 5, Nakahara teaches wherein the similar feature extractor calculates the similarity degree by calculating the correlation coefficient between each of data that are included in the analysis target data and that are other than the objective variable and other than the explanatory variable, and each of the explanatory variables [the data polishing for producing clusters makes a new graph in which two vertices are connected if and only if their neighbors in the given graph are similar, in the Jaccard coefficient (section 2)].

As per claim 17, Nakahara teaches a regression analysis method comprising: constructing, by a regression model constructor, a regression model that represents an objective variable with a plurality of explanatory variables that correspond to any one of a plurality of features and with a regression coefficient of the plurality of explanatory variables [a system for making a regression model for prediction by evaluating predictor variables to clarify a target variable representing purchase consciousness of consumers (abstract; sections 2, 3.2; etc.) utilizing a regression coefficient of the predictor variables (section 2)] by performing regression analysis using analysis target data including the plurality of features with one of the plurality of features as the objective variable [a system for making a regression model for prediction by evaluating predictor variables to clarify a target variable representing purchase consciousness of consumers (abstract; sections 2, 3.2; etc.) utilizing a regression coefficient of the predictor variables (section 2)]; and performing, by a similar feature extractor, calculation of a similarity degree between a feature other than one feature from the plurality of features that corresponds to the objective variable in the analysis target data and the plurality of explanatory variables, and each of the plurality of explanatory variables [a graph of the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges (representing degree of similarity) are selected (sections 2 and 3.1)], and extraction of a similar feature having the similarity degree higher than a predetermined value [a graph of the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges (representing degree of similarity) are selected (sections 2 and 3.1)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Prediction model using micro-clustering, August 2014, pgs. 1488-1494) in view of Gray (US 2011/0066299).

As per claim 3, Nakahara teaches the regression analysis apparatus according to claim 2, as described above.
While Nakahara teaches a data cleanser converting group data (see above) it does not explicitly teach wherein the data cleanser further converts categorical data, that is, a variable representing a category among data including the plurality of features, into dummy variable data representing each category and generates the analysis target data.
Gray teaches wherein the data cleanser further converts categorical data, that is, a variable representing a category among data including the plurality of features, into dummy variable data representing each category and generates the analysis target data [partition variables representing conditions representing groups the independent variables are defined to categorize the variables (abstract; paras. 0029-31, 0053; etc.)].
Nakahara and Gray are analogous art, as they are within the same field of endeavor, namely construction regression models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to create certain partition variables representing 
Gray provides motivation as [models may be provided for a number of partition conditions to evaluate model accuracy for different conditions (abstract, para. 0003, etc.)].

As per claim 11, Nakahara teaches a feature grouper configured to group the plurality of features included in the analysis target data [the features are grouped by similarity in the similarity graph based upon the density of the edges (section 2, etc.)], and by a regression coefficient of the feature included in the grouped explanatory variable by performing regression analysis using the plurality of grouped features [the features are grouped by similarity in the similarity graph based upon the density of the edges and utilizing a regression coefficient on the vectors representing the similar variables (section 2)], and the similar feature extractor extracts the similar feature for the grouped explanatory variable and for the grouped analysis target data [graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (sections 2 and 3.1)].
While Nakahara teaches the grouping of features and performing the analysis on groups of features (see above), it does not explicitly teach a separate variable, and therefore wherein the regression model constructor constructs the regression model 
Gray teaches wherein the regression model constructor constructs the regression model that represents the objective variable by a grouped explanatory variable corresponding to any one group of the plurality of grouped features [partition variables representing conditions representing groups the independent variables are defined to categorize the variables (abstract; paras. 0029-31, 0053; etc.)]
Nakahara and Gray are analogous art, as they are within the same field of endeavor, namely construction regression models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to create certain partition variables representing conditions of/affecting a number of variables, as taught by Gray, for the categories of variables determined and used for graph building by similarity in the system of Nakahara.
Gray provides motivation as [models may be provided for a number of partition variable conditions to evaluate model accuracy for different conditions (abstract, para. 0003, etc.)].

As per claim 12, Nakahara/Gray teaches a feature grouper configured to group the plurality of features included in the analysis target data [the features are grouped by similarity in the similarity graph based upon the density of the edges (Nakahara: section 2, etc.)], wherein the regression model constructor constructs the regression model that represents the objective variable by a grouped explanatory [partition variables representing conditions representing groups the independent variables are defined to categorize the variables (Gray: abstract; paras. 0029-31, 0053; etc.)] and by a regression coefficient of the feature included in the grouped explanatory variable by performing regression analysis using the plurality of grouped features [the features are grouped by similarity in the similarity graph based upon the density of the edges and utilizing a regression coefficient on the vectors representing the similar variables (Nakahara: section 2)], the similar feature extractor extracts the similar feature for the grouped explanatory variable and for the grouped analysis target data [graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)], the data cleanser converts categorical data as variables indicating categories among the data including the feature into dummy variable data indicating each of the categories [the system implements a data polishing technique to cleanse the target graphs to clarify the structures in the graph (Nakahara: abstract; sections 2 and 3.1; etc.)], and the feature grouper groups a set of dummy variable data converted from the same categorical data as a same group [partition variables representing conditions representing groups the independent variables are defined to categorize the variables (Gray: abstract; paras. 0029-31, 0053; etc.)].
Examiner’s Note: the reasoning and motivation for the combination are provided, above, in the rejection of claim 11.

As per claim 13, Nakahara/Gray teaches wherein the regression model constructor constructs the regression model on the basis of a penalized regression model for each of the grouped explanatory variables [an elastic net regression (penalized regression) model is used (Nakahara: section 2) where the model includes partition variables representing conditions representing groups the independent variables are defined to categorize the variables (Gray: abstract; paras. 0029-31, 0053; etc.)], and the similar feature extractor extracts the similar feature for each of the grouped explanatory variables and for each of the plurality of grouped features [graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)].

As per claim 14, Nakahara teaches the analysis apparatus according to claim 1, as described above.
While Nakahara teaches measuring precision on a finished model (see, e.g., Nakahara: section 3.2) and using similar feature extraction (see above) it does not explicitly teach a regression model accuracy calculator configured to calculate accuracy 
Gray teaches a regression model accuracy calculator configured to calculate accuracy of the regression model [the accuracy of the created regression model may be measured (paras. 0034, 0064-65, etc.)], wherein the similar feature extractor selects the plurality of features on the basis of the calculated accuracy of the regression model [the accuracy of the created regression model may be measured and changes made to the model based upon the measured and desired accuracy (paras. 0034, 0064-65, 0074, etc.); where changes to the model include similar feature determination in the system of Nakahara, above], and adjusts the extracted feature on the basis of a parameter that constructs the selected regression model and a parameter that extracts the selected similar feature [the accuracy of the created regression model may be measured and changes made to the model based upon the measured and desired accuracy (paras. 0034, 0064-65, 0074, etc.); where changes to the model include similar feature determination and extraction in the system of Nakahara, above].
Nakahara and Gray are analogous art, as they are within the same field of endeavor, namely construction regression models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the accuracy of the created model and modify the model based on determined/desired accuracy, as taught by Gray, for the 
Gray provides motivation as [measuring accuracy of the model allows changes to be made to improve the model (paras. 0034, 0064-65, 0074, etc.)].

As per claim 15, Nakahara/Gray teaches wherein the regression model constructor reconstructs the regression model on the basis of the accuracy of the regression model calculated by the regression model accuracy calculator [the accuracy of the created regression model may be measured and changes made to the model based upon the measured and desired accuracy (Gray: paras. 0034, 0064-65, 0074, etc.)].

As per claim 16, Nakahara/Gray teaches wherein the similar feature extractor re-extracts the similar feature on the basis of the accuracy of the regression model calculated by the regression model accuracy calculator [the accuracy of the created regression model may be measured and changes made to the model based upon the measured and desired accuracy (Gray: paras. 0034, 0064-65, 0074, etc.) including where a graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)].

As per claim 18, see the rejection of claims 1 and 17, above, wherein Nakahara also teaches an outputter that outputs output data including data related to the analyzed similar feature [a system for making a regression model for prediction by evaluating predictor variables to clarify a target variable representing purchase consciousness of consumers (abstract; sections 2, 3.2; etc.)].
While Nakahara teaches the system, it does not provide physical implementation details and therefore a non-transitory computer readable medium for causing the computer to perform the functions.
Gray teaches a non-transitory computer readable medium for causing the computer to perform the functions [a computer-readable storage media storing instructions to cause processor(s) of the system to perform the functions (para. 0017, etc.)].
Nakahara and Gray are analogous art, as they are within the same field of endeavor, namely construction regression models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the system as a computer-readable storage medium, as taught by Gray, for the system of Nakahara.
Because both Nakahara and Gray teach systems for constructing a regression model it would have been obvious to one of ordinary skill in the art to implement the system as a computer-readable storage medium, as taught by Gray, for the system of .


Claims 6-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Prediction model using micro-clustering, August 2014, pgs. 1488-1494) in view of Suzuki (US 2006/0157029).

As per claim 6, Nakahara teaches the analysis apparatus according to claim 1, as described above.
While Nakahara teaches degrees of similarity between features and determining the effect of variables on the target (see above) it does not explicitly teach an influence degree calculator configured to calculate an influence degree of the explanatory variable on the target variable and an influence degree of the similar feature on the target variable.
Suzuki teaches an influence degree calculator configured to calculate an influence degree of the explanatory variable on the target variable and an influence degree of the similar feature on the target variable [the regression model includes determining a degree of influence of each term on the target (spark advance) (paras. 0031, 0182-190)].
Nakahara and Suzuki are analogous art, as they are within the same field of endeavor, namely creating a regression model.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a degree of influence for each term when constructing the model, as taught by Suzuki, in the determination of which similar features to include in the system of Nakahara.
Suzuki provides motivation as [the degree of influence can be used to determine whether terms should be included in the model (paras. 0031, 0175, 0182, 0190, etc.)].

As per claim 7, Nakahara/Suzuki teaches wherein the influence degree of the explanatory variable on the target variable is an index indicating an influence of each of the explanatory variables on the target variable on the basis of the regression model [the regression model includes determining a degree of influence of each term on the target (spark advance) (Suzuki: paras. 0031, 0182-190)].

As per claim 8, Nakahara/Suzuki teaches an outputter configured to output data including at least one of the influence degree of the similar feature on the target variable and a similarity degree between the similar feature and the explanatory variable, as output data [a system for making a regression model for prediction by evaluating predictor variables to clarify a target variable representing purchase consciousness of consumers (Nakahara: abstract; sections 2, 3.2; etc.) a graph of the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges (representing degree of similarity) is selected (the graph is an output) (Nakahara: sections 2 and 3.1) where the regression model includes determining a degree of influence of each term on the target (spark advance) (Suzuki: paras. 0031, 0182-190)].

As per claim 9, Nakahara/Suzuki teaches wherein the outputter expresses the target variable, the explanatory variable, and the similar feature as nodes [a graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)], connects the target variable with the explanatory variable by an edge on the basis of the influence degree of the explanatory variable on the target variable [a graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1) where the regression model includes determining a degree of influence of each term on the target (spark advance) (Suzuki: paras. 0031, 0182-190)], and outputs a network diagram connecting the explanatory variable with the similar feature by the edge as the output data on the basis of the similarity degree between the explanatory variable and the similar feature [a graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the degree of influence taught by Suzuki in the graph building scheme in the system of Nakahara to determine important terms both in terms of influence and similarity (see, e.g., Suzuki: paras. 0031, 0175, 0182, 0190, etc.).

As per claim 10, Nakahara/Suzuki teaches wherein one of the influence degree of the explanatory variable on the target variable and the similarity degree between the explanatory variable and the similar feature is displayed by states of the nodes and edges [a graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)].

As per claim 14, Nakahara teaches the analysis apparatus according to claim 1, as described above.
While Nakahara teaches measuring precision on a finished model (see, e.g., Nakahara: section 3.2) and using similar feature extraction (see above) it does not explicitly teach a regression model accuracy calculator configured to calculate accuracy 
Suzuki teaches a regression model accuracy calculator configured to calculate accuracy of the regression model [the model accuracy may be measured and the parameters of the model modified based upon a desired accuracy, and the model may be created and recreated based upon the measured and desired accuracy (paras. 0031-34, 0122, 0131, 0175-180, etc.)], wherein the similar feature extractor selects the plurality of features on the basis of the calculated accuracy of the regression model [the model accuracy may be measured and the parameters of the model modified based upon a desired accuracy, and the model may be created and recreated based upon the measured and desired accuracy (paras. 0031-34, 0122, 0131, 0175-180, etc.); where changes to the model include similar feature determination in the system of Nakahara, above], and adjusts the extracted feature on the basis of a parameter that constructs the selected regression model and a parameter that extracts the selected similar feature [the model accuracy may be measured and the parameters of the model modified based upon a desired accuracy, and the model may be created and recreated based upon the measured and desired accuracy (paras. 0031-34, 0122, 0131, 0175-180, etc.); where changes to the model include similar feature determination and extraction in the system of Nakahara, above].
Nakahara and Suzuki are analogous art, as they are within the same field of endeavor, namely construction regression models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the accuracy of the created model and modify the model based on determined/desired accuracy, as taught by Suzuki, for the model constructed using similar feature determination and extraction in the system of Nakahara.
Suzuki provides motivation as [the measured accuracy and determined degrees of influence may be used to create and modify/recreate the model to improve efficiency while meeting a desired level of accuracy (paras: 0031, 0175, 0182, 0190, etc.)].

As per claim 15, Nakahara/Suzuki teaches wherein the regression model constructor reconstructs the regression model on the basis of the accuracy of the regression model calculated by the regression model accuracy calculator [the model accuracy may be measured and the parameters of the model modified based upon a desired accuracy, and the model may be created and recreated based upon the measured and desired accuracy (Suzuki: paras. 0031-34, 0122, 0131, 0175-180, etc.)].

As per claim 16, Nakahara/Suzuki teaches wherein the similar feature extractor re-extracts the similar feature on the basis of the accuracy of the regression model calculated by the regression model accuracy calculator [the model accuracy may be measured and the parameters of the model modified based upon a desired accuracy, and the model may be created and recreated based upon the measured and desired accuracy (Suzuki: paras. 0031-34, 0122, 0131, 0175-180, etc.) including where a graph of edges between nodes representing the similarity between the variables is generated based on growth ration in emerging patterns and then partial graphs of certain levels of density of edges is selected (the graph is an output) (Nakahara: sections 2 and 3.1)].


Response to Arguments
Applicant's arguments filed 12 October 2020 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach calculating the similarity degree between (A) one or more features other than features, among the plurality of features, corresponding to (i) to the objective variable and (ii) the explanatory variables, and (B) each of the plurality of explanatory variables.
.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the generating of the regression model precedes the similarity calculation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also argues that the cited art teaches different regression methods than the claimed invention.
However, the listed regression models both include “or other regression model”, and are not recited in the claim.  The listed regression models also explicitly include elastic net, which is taught by Nakahara (see above).

Applicant’s further arguments are addressed by the remarks above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-18 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keller (US 2002/0120591) – discloses a system for creating a regression model utilizing degree of influence of terms and categorical variables.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125